Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page1 of 35




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                 )
                                        )
 STEVEN W. BLOOM,                       )              Case No. 17-11650-TBM
                         Debtor.        )              Chapter 11
 ______________________________________ )
                                        )
 GLENCOVE HOLDINGS, LLC,                )              Adv. Proc. No. 17-1255 TBM
                         Plaintiff,     )
                                        )
 v.                                     )
                                        )
 STEVEN W. BLOOM,                       )
                         Defendant.     )
                                        )

                            MOTION FOR SUMMARY JUDGMENT


          Steven W. Bloom (“Mr. Bloom”), through counsel, respectfully moves this Court for

 Summary Judgment in his favor denying Glencove Holdings, LLC’s Complaint, pursuant to

 Fed.R.Civ.P. 56, incorporated by Fed.R.Bankr.P. 7056, and states as follows:

                                       I. INTRODUCTION

          On March 3, 2017, Mr. Bloom filed a voluntary petition for bankruptcy under chapter 13 of

 the Bankruptcy Code.       Pre-petition, Glencove Holdings, LLC (“Glencove” or “Plaintiff”)

 commenced an action against Mr. Bloom with a Third-Party Complaint filed in the District Court

 for Pitkin County, Colorado (“State Court”) Case No. 2016CV30114. Glencove also filed a proof

 of claim in the underlying bankruptcy case asserting it was a creditor. Mr. Bloom objected to

 Glencove’s claim in his bankruptcy case.




                                                 -1-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                       Entered:04/30/20 16:21:29 Page2 of 35




         On June 19, 2017, Glencove initiated this proceeding by filing a Complaint for

 Determination of Non-Dischargeability of Certain Debts (“Complaint”). Glencove asserted two

 claims of non-dischargeability pursuant to 11 U.S.C. § 523(a)(2)(A) and (a)(6). Glencove’s

 dischargeability claims arise out of the same facts and circumstances as pled in its Third-Party

 Complaint in the State Court.1

         Mr. Bloom seeks Summary Judgment against Glencove asking the Court to dismiss

 Glencove’s claims for non-dischargeability and all other claims alleged against Mr. Bloom as a

 matter of law. Based on the absence of evidence showing a genuine dispute of material fact, Mr.

 Bloom asks this Court to grant summary judgment in his favor.

                                      II. STANDARD OF REVIEW

 A.      Summary Judgment Standards

         Fed.R.Civ.P. 56(c), applicable under Fed.R.Bankr.P. 7056, provides that summary judgment

 is proper “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

 with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

 moving party is entitled to a judgment as a matter of law.”

         The moving party has the initial burden to establish no genuine issue of material fact exists.

 See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The moving party may carry this

 burden by pointing out the absence of evidence to support one or more essential elements of the

 non-moving party's claim “since a complete failure of proof concerning as essential element of the




         1
            Mr. Bloom and the other defendants in the State Court case have also sought summary judgment on all of
 the claims brought against all defendants. The State Court has not yet ruled on that pending motion for summary
 judgment. Glencove sought a stay in the State Court of that motion.

                                                        -2-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page3 of 35




 nonmoving party's case necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477

 U.S. 317, 323-25 (1986).

        Summary judgment shall be rendered if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quoting Fed. R. Civ. P. 56(c)).

 See also, Whitesel v. Sengenberger, 222 F.3d 861, 866-67 (10th Cir. 2000); Adler v. Wal-Mart

 Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998). Once the moving party informs the court of the

 basis for its motion and identifies those portions of the record, discovery responses, and affidavits,

 which it believes demonstrate the absence of a genuine issue of material fact, the burden then shifts

 to the non-moving party who “must set forth specific facts showing that there is a genuine issue for

 trial.” See Anderson, 477 U.S. at 250. See also, Thom v. Bristol-Meyers Squibb Co., 353 F.3d 848,

 851 (10th Cir. 2003).

        To meet its burden, the non-moving party must “go beyond the pleadings and present some

 type of evidentiary material in support of its motion.” Anderson, 477 U.S. at 250. The “"mere

 existence of some alleged factual dispute between the parties will not defeat an otherwise properly

 supported motion for summary judgment; the requirement is that there be no genuine issue of

 material fact.” Id. at 247-48 (emphasis in original). Moreover, “[f]ailure of proof of an essential

 element renders all other elements, and the facts that support them, immaterial.” Koch v. Koch

 Indus. Inc., 203 F.3d 1202, 1236 (10th Cir.), cert. denied, 531 U.S. 926 (2000).

 B.     Burden of Proof for Dischargeability Claims




                                                  -3-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page4 of 35




         The standard of proof for an action under Section 523(a) is the ordinary preponderance of

 the evidence. Grogan v. Garner, 498 U.S. 279 (1991). The Plaintiff bears the burden of proving all

 of the elements of the Section 523(a) claims. Id. See also, Fowler Bros. v. Young, 91 F.3d 1367 (10th

 Cir. 1996), In re Smith, 472 B.R. 833 (Bankr.D.Colo. 2012)(Tallman, J.). “Exceptions to discharge

 are to be narrowly construed, and because of the fresh start objectives of bankruptcy, doubt is to be

 resolved in the debtor’s favor.” In re Sandoval, 541 F.3d 997, 1001 (10th Cir. 2008) (quotation

 omitted).

                         III. ELEMENTS OF CLAIM TO BE PROVEN

 A.      First Claim for Relief, 11 U.S.C. §523(a)(2)(A)

         To prove a claim is non-dischargeable under 11 U.S.C. § 523(a)(2)(A), the Plaintiff must

 show:

                (1) the debtor made a false representation;

                (2) the debtor made the representation with the intent to deceive the creditor;

                (3) the creditor relied on the representation;

                (4) the creditor’s reliance was justifiable; and

                (5) the debtor’s representation caused the creditor to sustain a loss.

 Field v. Mans, 516 U.S. 59, 69 & n. 9 (1995); In re Riebesell, 586 F.3d 782, 789 (10th Cir. 2009);

 Fowler Bros. v. Young (In re Young), 91 F.3d 1367, 1373 (10th Cir. 1996).

 B.      Second Claim for Relief, 11 U.S.C. §523(a)(6)

         For a debt to be non-dischargeable under 11 U.S.C. § 523(a)(6), the Plaintiff must prove, “a

 deliberate or intentional injury, not merely a deliberate or intentional act that leads to injury.” In




                                                  -4-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page5 of 35




 re Smith, 321 B.R. 542, 546 (Bankr.D.Colo. 2005) (emphasis in original)(citing Kawaauhau v.

 Geiger, 523 U.S. 57, 61 (1998)).

        “Willful” and “malicious” under 11 U.S.C. § 523(a)(6) are two, distinct elements. In re

 Gagle, 230 B.R. 174, 179 (Bankr.D.Utah 1999); In re Longley, 235 B.R. 651, 655 (10th

 Cir.BAP1999)(stating “the phrase ‘willful and malicious injury’ has been interpreted as requiring

 proof of two distinct elements—that the injury was both ‘willful’ and ‘malicious.’”). Thus,

 nondischargeability under 11 U.S.C. § 523(a)(6) requires the plaintiff to “establish that the Debtor's

 conduct was both willful and malicious.” In re Gagle, at 179,

        Because 11 U.S.C. § 523(a)(6) requires both willful and malicious injury, “[i]t is clear ... that

 a ‘knowing breach of contract,’ without more, does not create a debt which is non-dischargeable due

 to willful and malicious injury under § 523(a)(6).” Bombardier Capital, Inc. v. Tinkler (In re

 Tinkler), 311 B.R. 869, 878 (Bankr.D.Colo.2004)(citing Davis v. Aetna Acceptance, 293 U.S. 328,

 333 (1934) (“The discharge will prevail as against a showing of conversion without aggravated

 features.”). See also, Dorr & Associates v. Pasek (In re Pasek), 129 B.R. 247, 252

 (Bankr.D.Wyo.1991), aff’d, 983 F.2d 1524 (10th Cir.1993)(“an intentional breach of contract,

 without more, is not sufficient to establish a willful and malicious injury for the purposes of §

 523(a)(6).”)

                           IV. STATEMENT OF MATERIAL FACTS

 A.     Facts From the Debtor’s Bankruptcy Case

        1.      The Debtor filed for relief under Chapter 13 of Title 11 of the United States Code on

                March 3, 2017. See Case No. 17-11650-TBM, Docket No. 1. (Mr. Bloom’s

                bankruptcy case is hereinafter referred to as “Bloom BK Case.”)


                                                  -5-
Case:17-01255-TBM Doc#:43 Filed:04/30/20           Entered:04/30/20 16:21:29 Page6 of 35




      2.    On November 20, 2017, at his request, the Bankruptcy Court converted Mr. Bloom’s

            case to a case under Chapter 11. See Bloom BK Case, Docket No. 73.

      3.    On December 3, 2018, the Bankruptcy Court entered an order requiring all creditors

            to file proofs of claim by January 7, 2019. Id., Docket No. 174.

      4.    Plaintiff filed a proof of claim in Mr. Bloom’s bankruptcy case on June 13, 2017. See

            Bloom BK Case, Proof of Claim No. 7.

      5.    Mr. Bloom then filed an Objection to Plaintiff’s proof of claim. See Bloom BK Case,

            Docket No. 32.

      6.    On February 11, 2019, Mr. Bloom filed his Amended Chapter 11 Plan of

            Reorganization as well as his Amended Disclosure Statement. Bloom BK Case,

            Docket No. 200 & 201.

      7.    On April 5, 2019, the Bankruptcy Court approved Mr. Bloom’s Amended Disclosure

            Statement. Bloom BK Case, Docket No. 224.

      8.    On May 15, 2019, Mr. Bloom filed a Second Amended Plan of Reorganization.

            Bloom BK Case, Docket No. 244.

      9.    On May 23, 2019, the Bankruptcy Court entered an Order Confirming Debtor’s

            Second Amended Plan of Reorganization. Bloom BK Case, Docket No. 258.

      10.   As provided in his Second Amended Plan, payments to Mr. Bloom’s creditors will

            come from his operation and income of his new company, Bloom Business Jets, Inc.

            Bloom BK Case, Docket No. 244, p. 10.

      11.   Mr. Bloom’s bankruptcy case remains open and pending at this time pending

            resolution of this proceeding. See Bloom BK Case, Docket No. 290.



                                             -6-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                         Entered:04/30/20 16:21:29 Page7 of 35




 B.       Facts Relevant to This Proceeding

          12.      Mr. Bloom formed Bloom & Associates, LLC on or about January 17, 2001. A copy

                   of the Articles of Organization filed with the Colorado Secretary of State is attached

                   hereto as Exhibit 1 and incorporated herein by reference.

          13.      On or about May 15, 2014, the name of Bloom & Associates, LLC was changed to

                   Bloom Business Jets, LLC (“BBJ”). A copy of the Articles of Amendment filed with

                   the Colorado Secretary of State is attached hereto as Exhibit 2 and incorporated

                   herein by reference.

          14.      Mr. Bloom did business exclusively through BBJ from and after its formation until

                   he filed for bankruptcy relief. A copy of a Declaration of Mr. Bloom is attached

                   hereto as Exhibit 3 and incorporated herein (hereinafter “Bloom Decl.”). Bloom

                   Decl. ¶ 6.

          15.      BBJ’s business consisted of, among other things, brokering the sale of aircraft,

                   aviation consulting services, certified appraisal services, and flight equipment sales.

                   Id. ¶ 7.

          16.      On or about August 6, 2015, Jennifer and Huw Pierce (the "Pierces") entered into an

                   Agent Agreement with Bloom Business Jets, Inc.2 A copy of the Agent Agreement

                   is attached hereto as Exhibit 4 and incorporated herein by reference.

          17.      Mr. Bloom signed the Agent Agreement as president of BBJ, not in any capacity for

                   a company that was not yet in existence. Id. at 4.


          2
          Bloom Business Jets, Inc. (“INC”) was not in existence at this time. INC was formed after Mr. Bloom
 commenced his bankruptcy case and is a different business, albeit wholly owned by Mr. Bloom. Similarly,
 Glencove did not exist at the time; it was formed the next day. Thus, Mr. Bloom asserts the proper party to the Agent
 Agreement is LLC.

                                                         -7-
Case:17-01255-TBM Doc#:43 Filed:04/30/20             Entered:04/30/20 16:21:29 Page8 of 35




      18.   Under the Agent Agreement, Mr. and Ms. Pierce owed indemnity obligations to BBJ.

            Id. at 2.

      19.   The Agent Agreement provided that BBJ would provide brokerage and consulting

            services in connection with assisting the Pierces in locating and purchasing a Hawker

            800 or similar mid jet from a third party. Id. at 1.

      20.   The Agent Agreement provides that “AGENT agrees not to communicate any

            information to BUYER in violation of proprietary rights of any third party.” Id. at

            3.

      21.   Under the Agent Agreement, BBJ affirmatively represented that it would use its best

            efforts to locate an aircraft, assist in contract negotiations, and provide services in a

            professional manner consistent with industry standards. Id. at 1.

      22.   Pursuant to the Agent Agreement, BBJ’s relationship with Mr. and Ms. Pierce was

            that of an independent agent, and nothing in the Agreement was intended to or

            should be construed to create a partnership, agency, joint venture or employment

            relationship. Id. at 3.

      23.   On or about September 29, 2015, Glencove entered into an Aircraft Purchase and

            Sale Agreement (the “Purchase Agreement”) with Big Horn Exploration, LLC (“Big

            Horn”) for the purchase of a certain Raytheon Model 800XP aircraft, manufacturer's

            serial number 258697 and currently bearing FAA Registration N133KS (the

            “Aircraft”). A copy of the Purchase Agreement is attached hereto as Exhibit 5 and

            incorporated herein by reference.

      24.    Section 4.1 of the Purchase Agreement states:


                                              -8-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page9 of 35




        DISCLAIMER OF WARRANTIES. THE AIRCRAFT IS A USED AIRCRAFT
        AND EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT SHALL BE
        DELIVERED TO, AND ACCEPTED BY, BUYER IN AN “AS IS” CONDITION.
        EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 2.1 HEREIN, SELLER
        DISCLAIMS AND BUYER HEREBY WAIVES ALL WARRANTIES,
        GUARANTEES OR REPRESENTATIONS OF ANY KIND OR NATURE,
        EITHER EXPRESSED OR IMPLIED, AS TO ANY MATTER WHATSOEVER
        ARISING BY LAW OR OTHERWISE, WITH RESPECT TO THE AIRCRAFT
        INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION WITH
        RESPECT TO AIRWORTHINESS OR CONDITION OF THE AIRCRAFT, ANY
        OBLIGATION OR LIABILITY IN TORT, NEGLIGENCE OR WITH RESPECT
        TO FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, LOSS
        OF USE OR PROFITS, OR INCIDENTAL OR CONSEQUENTIAL DAMAGES
        AND ANY IMPLIED WARRANTY ARISING FROM COURSE OF
        PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.

 Id. at 5 (emphasis in original).

        25.     The Purchase Agreement has broad limitations, including specific provisions

                excluding many types of damages that may be recovered in the event of any alleged

                breach of such agreement. Id. at 5.

        26.     Under the Purchase Agreement, Glencove agreed to pay any fees and expenses of

                any broker retained by Glencove in connection with transactions regarding the

                purchase of the Aircraft. Id. at 8.

        27.     Glencove and BBJ entered into an Aircraft Management Services Agreement (the

                “Management Agreement”) effective as of November 12, 2015. A copy of the

                Management Agreement is attached hereto as Exhibit 6 and incorporated herein by

                reference.

        28.     Under the Management Agreement, BBJ also represented that it would manage the

                Aircraft pursuant to the terms and conditions of the Management Agreement. See

                Exh. 6, at 4.


                                                  -9-
Case:17-01255-TBM Doc#:43 Filed:04/30/20              Entered:04/30/20 16:21:29 Page10 of 35




       29.   The Management Agreement has a broad limitation of liabilities, which excludes

             many types of damages that may be recovered in the event of any alleged breach of

             such agreement. See Exh. 5 at 10-11.

       30.   Under the Management Agreement, each party explicitly agreed that in no event

             shall either party be liable for any claimed indirect, special, incidental, consequential,

             or punitive damages, or for any damages consisting of damages for loss of use,

             revenue, profit, business opportunities and the like, or depreciation of value of the

             Aircraft. Id.

       31.   The Management Agreement contains a jurisdiction and venue provision which

             provides that the courts of Pitkin County, Colorado have personal and subject matter

             jurisdiction over any dispute arising from such agreement. Id. at 12.

       32.   Mid-May 2016, BBJ received notice from Glencove that Glencove desired to

             terminate the Management Agreement. Exh. 3, Bloom Decl. ¶ 14.

       33.   Glencove’s Operating Account was negative at the time it tendered notice of

             termination, as it was at many times during the course of the management

             relationship, including at the very inception of the Management Agreement. Exh. 3,

             Bloom Decl. ¶ 15.

       34.   Following termination, BBJ made numerous unanswered attempts for account

             reconciliation and reimbursement. Exh. 3, Bloom Decl. ¶ 16.

       35.   On June 21, 2016, in an effort to protect itself from non-payment of hangar rent, fuel

             and maintenance expenses by Glencove, pursuant to the Texas Property Code, BBJ

             filed a Mechanic’s or Materialmen’s Lien Statement with the FAA against the


                                               -10-
Case:17-01255-TBM Doc#:43 Filed:04/30/20            Entered:04/30/20 16:21:29 Page11 of 35




             Aircraft, which was domiciled in Texas. A copy of the Lien Statement is attached

             hereto as Exhibit 7 and incorporated herein by reference.

       36.   Given the breakdown of communications and failure of attempts at settlement, on

             August 8, 2016, BBJ filed a lawsuit against Glencove in the District Court for Pitkin

             County, Colorado, Case No. 2016CV30114 (“State Court Action”). Exh. 3, Bloom

             Decl. ¶ 18.

       37.   After BBJ recorded its lien, on August 15, 2016, Glencove filed an action against

             BBJ in District Court in Harris County, Texas, Cause No. 2016-50795 (the “Texas

             Complaint”). Exh. 3, Bloom Decl. ¶ 19.

       38.   Ultimately, the Texas Court of Appeals ruled that all of the claims should have been

             transferred to Pitkin County, Colorado as set forth in the Management Agreement.

             Exh. 3, Bloom Decl. ¶ 20.

       39.   On March 3, 2017, Glencove filed a third-party complaint against Mr. Bloom and

             others in the pending State Court Action. Exh. 3, Bloom Decl. ¶ 21.

 C.    BBJ and Mr. Bloom’s Expert Witness

       40.   BBJ’s expert witness, Mr. Jason Zilberbrand opined on the fair market value of the

             Aircraft at the time it was under contract to be purchased by the Pierces (and

             Glencove). A copy of the Expert Report of Jason Zilberbrand dated March 15, 2019,

             is attached hereto as Exhibit 8 and incorporated herein by reference.

       41.   Mr. Zilberbrand opined conducted an independent valuation of the Aircraft. Id. at 15.

       42.   Mr. Zilberbrand determined that fair market value of the Aircraft was a range

             between $3,100,000.00 USD and $3,800,000.00 USD in 2015. Id. at 15.


                                             -11-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page12 of 35




       43.   Mr. Zilberbrand also opined that the appraisal furnished to the financial institution

             supported the high retail market value of the aircraft backed by both a deposit and

             signed letter of intent to purchase. Id.

       44.   He further opined that the financial institution should have ordered an independent

             appraisal of the aircraft to support its loan documentation, but nonetheless the

             appraisal fair market value and the purchase price are both within the range of what

             the aircraft was worth at the time it was purchased. Id.

       45.   According to Mr. Zilberbrand, no set of ethical standards exist in General or

             Business Aviation creating guidelines for aircraft brokers. A copy of Mr.

             Zilberbrand’s Rebuttal Report dated April 15, 2019 is attached hereto as Exhibit 9.

             See Exh. 7, at 4.

       46.   Neither the National Business Aircraft Association’s (“NBAA”) guidelines nor the

             National Air Transport Association's (“NATA”) ethical guidelines specifically

             address aircraft brokerage, nor were they intended to be regulatory standards, as

             aviation brokerage is unregulated. Id.

       47.   Mr. Zilberbrand describes the NBAA as “nothing more than an industry trade

             association that lobbies on behalf of the interests of private and corporate jet owners”

             and that there are no by-laws governing the behavior of its members. Id.

       48.   Mr. Zilberbrand further states that NATA is an advocacy group promoting safety

             related resources and does not have any authority to set industry guidelines for

             aircraft transactions. Id.




                                              -12-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page13 of 35




        49.     The International Aircraft Dealer Association (“IADA”), formerly the National

                Aircraft Resale Association (“NARA”), is not a regulatory association nor does it

                have the authority to set industry guidelines. Id. at 5.

        50.     Mr. Zilberbrand’s Rebuttal Report also references an article published on the Forbes

                website in June of 2016, in which Johnny Foster, an expert retained by Glencove in

                this matter, was a key contributor as NARA’s then Chairman. See App. 3 to Exh. 9.

        51.     Specifically, the article states, “Aircraft brokers generally do not need to adhere to

                any standards of ethical conduct. Unlike licensed real estate brokers, aircraft brokers

                can operate outside the rules or without any rules.” Id.

        52.     BBJ’s Appraisal of the Aircraft dated September 22, 2015, called for a current fair

                market value of $3,697,399.00 USD. A copy of BBJ’s Appraisal is attached hereto

                as Exhibit 10 and incorporated herein. See Exh. 10, at 10.

        53.     Mr. Zilberbrand agreed with BBJ's conclusion and indicates the following in his

                report, “Based on my opinion and my own valuation of the aircraft back at the time

                of sale, I determined that fair market value was a range between $3,100,000.00 USD

                and $3,800,000.00 USD in 2015.” See Exh. 8, at 15.

        54.     Mr. Zilberbrand opines:

        [i]t is important to note and highlight that confidentiality with regards to the
        agreement would be upheld except when required by a financial institution, lender,
        lawyer or accountant and that Bloom did in fact disclose the end buyer at the
        appropriate time during the normal course of business to insure the lender TruStone
        could indeed conduct its Know Your Customer (KYC) and compliance of the
        borrower.

 See Exh. 9, at 10.

 D.     Material Facts From Glencove and its Representatives

                                                 -13-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page14 of 35




        55.    On September 6, 2019, Mr. Huw Pierce provided sworn testimony to BBJ and Mr.

               Bloom. A copy of excerpts from Mr. Pierce’s deposition transcript is attached hereto

               as Exhibit 11 and incorporated herein.

        56.    Mr. Pierce testified as follows:

        Q. Did Glencove purchase the aircraft in anything other than an as-is, where-is
        condition, Mr. Pierce?
        A. It did not buy it in an as-is, where-is condition. The contract doesn't say that.
        Q. Does Glencove contend that the aircraft was purchased in anything except an as-is
        condition?
        A. We're back to the same argument. I've told you, the documents show that we
        bought it in not an as-is condition. That's clear. That's a part of the record.

 See Exh 11, at 65:8-11; 128:9-14.

        57.    Mr. Pierce testified, “I had discovered that my agent had been hired by the very bank

               that gave me the loan to appraise the aircraft. I was shocked because I did not know

               that would be legal . . . “ See Exh. 11, at 86:10-13.

        58.    Mr. Pierce also testified, “We didn’t have a reason not to pay [Bloom]. We were

               going to pay him. We did pay him….It just looks, from what I can tell in the e-mails,

               we got tied up.” See Exh. 11, at 184: 19-23.

        59.    Ms. Jennifer Pierce also provided sworn testimony on September 5, 2019. A copy

               of excerpted portions of Ms. Pierce’s deposition transcript is attached hereto as

               Exhibit 12 and incorporated herein.

        60.    Ms. Pierce testified as follows:

        Q. Do you know what the fair market value was of the aircraft in 2015, at the time
        the aircraft was purchased by Glencove?
        A. Well, it had to be 3.2, because that’s what it sold for.

 See Exh. 12, at 80:6-10.


                                                  -14-
Case:17-01255-TBM Doc#:43 Filed:04/30/20             Entered:04/30/20 16:21:29 Page15 of 35




       61.   In an email dated September 8, 2015, Jennifer Pierce wrote to Martin Ormon, “As

             you know, I want this plane, so please do what it takes to make it happen”. A copy

             of Ms. Pierce’s Email of September 8, 2015 is attached hereto as Exhibit 13 and

             incorporated herein.

       62.   Ms. Pierce also told Mr. Bloom to “get it done”. A copy of Ms. Pierce’s Email dated

             August 12, 2015, to Mr. Bloom is attached hereto as Exhibit 14 and incorporated

             herein.

       63.   Ms. Pierce confirmed that she authored these emails during her deposition. See Exh.

             12, at 143:10-14.

       64.   Ms. Pierce denied asking Mr. Bloom to appraise the Aircraft and further denied

             knowing how it came to pass that Bloom did the appraisal. See Exh. 12, at 79:10-17.

       65.   Text messages between Mr. Ormon and Ms. Pierce show that Mr. and Ms. Pierce

             knew, unequivocally, that Mr. Bloom would perform the appraisal. Text Messages

             between Ms. Pierce and Mr. Ormon are collectively attached hereto as Exhibit 15

             and incorporated herein by reference.

       66.   Mr. and Ms. Pierce even inquired about where to send Mr. Bloom’s fee. Id.

       67.   In September 2019, Mr. and Ms. Pierce confirmed that Glencove continues to

             operate the Aircraft with Steve McDowell as a contract pilot. Exh. 11, at 73:14-19;

             Exh. 12, at 180:18- 181:5.

       68.   Mr. Pierce further stated that he monitors the status of the Aircraft and arranges for

             required maintenance, as well as Steve McDowell and Harco Aviation, a

             maintenance repair facility. Exh. 11, at 74:14-18.


                                              -15-
Case:17-01255-TBM Doc#:43 Filed:04/30/20               Entered:04/30/20 16:21:29 Page16 of 35




                                         V. ARGUMENT

        Plaintiff’s two claims for relief against Mr. Bloom fail for several reasons. First, Plaintiff

 cannot prove that it is a proper creditor of Mr. Bloom.

        Second, Plaintiff’s claim for fraud under §523(a)(2)(A) must fail because Plaintiff cannot

 meet its burden of proof. The overwhelming quality and quantity of the undisputed evidence shows

 that Mr. Bloom committed no such fraudulent acts.

        Third, Plaintiff’s claim under §523(a)(6) also fails because Plaintiff cannot meet the higher

 burden of proof that any alleged injury was both willful and malicious.

 A.     Plaintiff’s Claims Fail Against Bloom, an Individual Debtor.

        Despite Plaintiff’s contention that it entered into a valid and enforceable agreement with

 BBJ, the Agent Agreement actually reflects that the parties to the Agent Agreement are Jennifer and

 Huw Pierce, and Bloom Business Jets, LLC. Exh. 3. Glencove Holdings, LLC did not exist at the

 time of execution of the Agent Agreement. Accordingly, Glencove Holdings, LLC is not a party

 to the Agent Agreement and is, therefore, not the proper party to bring forth this claim for breach

 of the Agent Agreement. Moreover, inconsistencies abound in the Agent Agreement as it names

 Bloom Business Jets, Inc. as the Agent in the agreement, yet it is signed by Steven Bloom as

 president of Bloom Business Jets, LLC.

        In Sago v. Ashford, the Colorado Supreme Court held that where an individual, president of

 a corporation, signed an agreement by individual name without any designation of office which he

 held he was personally liable on signed agreement. 358 P. 2d 599 (Colo. 1961). Analogously, Mr.

 Bloom signed the Agent Agreement and designated himself as president of Bloom Business Jets,

 LLC. Exh. 4, at 4. Therefore, BBJ is liable on the contract signed by Mr. Bloom in his capacity as


                                                -16-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page17 of 35




 president of BBJ. Because Mr. and Ms. Pierce signed the Agent Agreement, they would have been

 the proper parties to bring claims against Mr. Bloom, and in fact would owe Mr. Bloom indemnity

 as set forth in that Agreement.

        Nevertheless, Plaintiff is unable to demonstrate that BBJ breached the Agent Agreement in

 any aspect. The obligations of BBJ under the Agent Agreement are as follows:

        A.      Use its best efforts to locate Aircraft which is available for immediate sale

        under terms and conditions which are mutually agreeable to BUYER and SELLER.

        B.      Assist in subsequent contract negotiations between BUYER and SELLER for

        the sale and purchase of such Aircraft.

        C.      Assist in any visual or technical inspections of the Aircraft prior to the

        purchase thereof;

 See Exh. 4, at 1. The Agent Agreement further provides that BBJ will “provide all services

 hereunder in a professional manner consistent with applicable industry standards.” Id.

        While BBJ asserts that it did, at all times under the agreement, act in a professional matter,

 it is relevant to point out that, from a legal or regulatory perspective, industry standards simply do

 not exist, and there are no statutes that apply to jet aircraft agency and/or brokerage. Exh. 9, at 4.

        According Mr. Zilberbrand, no set of standards exist in General or Business Aviation

 creating guidelines for an aircraft broker to act ethically. Id. at 4. Neither the NBAA guidelines nor

 the NATA ethical guidelines specifically address aircraft brokerage, nor were they intended to be

 regulatory standards, as aviation brokerage is unregulated. Id. Mr. Zilberbrand describes the NBAA

 as “nothing more than an industry trade association that lobbies on behalf of the interests of private

 and corporate jet owners” and that there are no by-laws governing the behavior of its members. Id.


                                                  -17-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                            Entered:04/30/20 16:21:29 Page18 of 35




 Mr. Zilberbrand further states that NATA is an advocacy group promoting safety related resources

 and does not have any authority to set industry guidelines for aircraft transactions. Id.

          BBJ agreed to use its “best efforts” to locate an aircraft and provide services under the Agent

 Agreement in a professional manner consistent with “industry standards.” Even though the Agent

 Agreement specifically sets forth the duties of each party, it does not define “best efforts” or

 “industry standards.” Nevertheless, Plaintiff fails to demonstrate that Mr. Bloom or BBJ failed to

 perform nor has Plaintiff proved that it has suffered any damages as a result of BBJ’s alleged failure

 to perform.3 Nonetheless, Mr. Bloom, in his individual capacity, is not a party to the Agent

 Agreement and has no duties thereunder. Thus, Plaintiff fails to prove that Mr. Bloom or BBJ has

 breached the Agent Agreement.

          Furthermore, Mr. Zilberbrand opines that the IADA is not a regulatory association nor does

 it have the authority to set industry guidelines. Exh. 9 at 5. His report also references an article

 published on the Forbes website in June of 2016, in which Mr. Johnny Foster, an expert retained by

 Glencove in this matter, was a key contributor as NARA’s then Chairman. See Exh. 9, at 4-5.

 Specifically, the article states, “[a]ircraft brokers generally do not need to adhere to any standards

 of ethical conduct. Unlike licensed real estate brokers, aircraft brokers can operate outside the rules

 or without any rules.” Id. Accordingly, Plaintiff fails to prove that Mr. Bloom did not provide

 services in a manner consistent with applicable industry standards. Moreover, Plaintiff makes no




          3
             Other than seeking reimbursement of virtually every dollar spent on purchasing, operating, maintaining,
 insuring, and continuing to operate the Aircraft by Mr. and Ms. Pierce over a five-year period, Plaintiff offers, not
 only in this case but the state court case as well, very little legitimate or understandable explanations as to the basis
 or bases for the damages sought, including any specific manner in which they have allegedly been financially
 harmed as a result of any of the contracts setting forth the relationships presented in the ultimate purchase of the
 Aircraft, including paying less than fair market value for that Aircraft.

                                                           -18-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page19 of 35




 cognizable complaints regarding the mechanical status of the very low time Aircraft it purchased

 and continues to operate through today.

         According to the terms of the Agent Agreement, there are no restrictions against BBJ, Mr.

 Bloom, or any entity under Bloom's ownership or control from either: (1) being the seller in the

 purchase and sale transaction of the Aircraft to Mr. and Ms. Pierce or Plaintiff or, (2) from deriving

 income in addition to the fee income from Plaintiff as a result of the transaction. Finally, Article 9

 of the Agent Agreement (actually, a “non-agency” agreement, per the following) states that BBJ's

 relationship with Mr. and Ms. Pierce (or Glencove) “is that of an independent agent, and nothing

 in the Agreement is intended to or should be construed to: create a partnership, agency, joint venture

 or employment relationship.” Exh. 4, at 3.

         Plaintiff fails to prove that BBJ did not perform the contract, as demonstrated during the

 depositions of both Mr. and Ms. Pierce. Mr. Pierce even categorically stated, “We didn’t have a

 reason not to pay [Bloom]. See Exh. 11, at 184:19. Ms. Pierce has repeatedly stated that the fair

 market value of the Aircraft in 2015 was $3.2 million. See Exh. 12, at 80:6-10. However, Ms. Pierce

 frankly concedes that she is not an appraiser. Exh. 12, at 81:2-5. Ms. Pierce’s professional

 background as a realtor and current employment in education fail to establish that she has any

 proficiency and/or expertise in aircraft valuations, appraisals, or transactions. Exh. 12, at 15: 10-15.

 As such, Ms. Pierce's conclusory statements regarding fair market value are merely opinions

 unsupported by the evidence.

         To the contrary, BBJ's expert witness had another opinion regarding the fair market value

 of the Aircraft at the time it was under contract to be purchased by Mr. and Ms. Pierce, which was

 not contested by Plaintiff’s expert, to wit:


                                                  -19-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page20 of 35




        Based on my opinion and my own valuation of the aircraft back at the time of sale,
        I determined that fair market value was a range between $3,100,000.00 USD and
        $3,800,000.00 USD in 2015, and the appraisal furnished to the financial institution
        supported the high retail market value of the aircraft backed by both a deposit and
        signed letter of intent to purchase. In my opinion, the financial institution should
        have ordered an independent appraisal of the aircraft to support its loan
        documentation, but nonetheless the appraisal fair market value and the purchase
        price are both within the range of what the aircraft was worth at the time it was
        purchased.

 See Exh. 8, at 15.

        In an email dated September 8, 2015, Ms. Pierce wrote to Martin Ormon, “As you know, I

 want this plane, so please do what it takes to make it happen”, as well as telling Steve Bloom to “get

 it done”. See Exh. 13, at 1. Ms. Pierce also confirmed that she authored this email during her

 September 5, 2019 deposition. See Exh. 12, at 143:10-14. Based on the foregoing, it is evident that

 Mr. Bloom performed all of the obligations that Plaintiff may assert under the Agent Agreement.

 Plaintiff’s claim for breach of Agent Agreement fails accordingly.

 B.     Plaintiff Cannot Meet its Burden of Proof on Its § 523(a)(2)(A) Claim

        Discharge under the general fraud provision requires that Plaintiff sufficiently prove that its

 debt was “obtained by false pretenses, a false representation, or actual fraud, other than a statement

 respecting the debtor's or an insider's financial condition.” 11 U.S.C. § 523(a)(2)(A).

        Actual fraud has two parts: actual and fraud. The word ‘actual’ has a simple meaning in the

 context of common-law fraud: It denotes any fraud that ‘involves moral turpitude or intentional

 wrong.’ Thus, common law fraud done with wrongful intent is “actual fraud.” Husky Int’l Elecs.,

 Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016) (citation omitted).

        To prove a claim for fraud, Plaintiff must prove the following elements: (1) that the

 defendant made a false representation of a material fact; (2) that the one making the representation


                                                 -20-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page21 of 35




 knew it was false; (3) that the person to whom the representation was made was ignorant of the

 falsity; (4) that the representation was made with the intention that it be acted upon; and (5) that the

 reliance resulted in damage to the plaintiff. Bristol Bay Prods., LLC v. Lampack, 312 P. 3d 1155,

 1160 (Colo. 2013).

        To prove a claim for fraudulent concealment, Plaintiff must prove the following elements:

 (1) the concealment of a material existing fact that in equity and good conscience should be

 disclosed; (2) knowledge on the part of the party against whom the claim is asserted that such a fact

 is being concealed; (3) ignorance of the fact on the part of the one from whom the fact is concealed;

 (4) the intention that the concealment be acted upon; and (5) action on the concealment resulting in

 damages. Ackmann v. Merchs. Mortg. & Tr. Corp., 645 P. 2d 7, 13 (Colo. 1982).

        In order to prevail on a claim of fraudulent concealment, a plaintiff must show that a

 defendant actually knew of a material fact that was not disclosed. It is not enough that the defendant

 should have or might have known this fact. Ackmann, 645 P. 2d at 16. Additionally, the plaintiff

 must show that the defendant’s intent was to cause the plaintiff to act differently than he might

 otherwise have done if the information had been disclosed. Id. To establish a claim for fraudulent

 concealment or nondisclosure, the plaintiff must show that the defendant had a duty to disclose

 information. Rocky Mountain Exploration, Inc. v. Davis Graham & Stubbs LLP, 420 P.3d 223, 234

 (Colo. 2018).

        1.       Fraud Claims are Barred as a Matter of Law

        The “economic loss rule” bars recovery on post-contractual claims for fraudulent

 concealment and fraudulent misrepresentation which arise out of contract rather than tort duties.

 Hamon Contractors, Inc. v. Carter & Burgess, Inc., 229 P.3d 282 (Colo. App. 2009); see also Top


                                                  -21-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page22 of 35




 Rail Ranch Estates, LLC v. Walker, 327 P. 3d 321 (economic loss rule barred fraud claims).

 Plaintiff claims that Mr. Bloom made false representations about and/or failed to disclose material

 facts regarding the ownership, market value, negotiations, sales price, as well as inspection and

 repair costs of the Aircraft. All of these matters pertain to the Agent Agreement.

        The Agent Agreement explicitly sets forth the obligations of BBJ to locate an Aircraft for

 sale under terms and conditions agreed upon by Plaintiff, to assist in contract negotiations for

 purchase of Aircraft and to assist in inspections prior to purchase of the Aircraft. See Exh. 4, at 1.

 As one would reasonably expect, management of the Aircraft is subject to the Management

 Agreement. See Exh. 6. Thus, the economic loss rule also applies to this specific claim regarding

 how the Aircraft would be and was being managed. Accordingly, Plaintiff’s fraud claims asserted

 against Mr. Bloom must be barred because they arise out of contractual duties set forth in both the

 Agent Agreement as well as Management Agreement.

        2.       Glencove Cannot Prove Any Material False Representations

        Plaintiff claims that Mr. Bloom made false representations about and/or failed to disclose

 material facts to Plaintiff regarding the ownership of the Aircraft, the market value of the Aircraft,

 the actual sales price of the Aircraft, the “negotiations” for the aircraft, inspection and repair costs

 related to the Aircraft, and how the Aircraft would be and was being managed. Docket No. 1,

 Complaint, p. 3. Plaintiff alleges that “[Mr.] Bloom made false representations and/or material

 omissions to Glencove regarding his service as an agent for Glencove to broker the purchase of the

 Aircraft." Docket No. 1, at 37. Plaintiff claims a debt of $121,000.00 as a result of executing the

 Agent Agreement based on Mr. Bloom’s alleged representations and/or omissions (the

 “Commission”). Id. Plaintiff further alleges that Mr. Bloom “made false representations and/or


                                                  -22-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page23 of 35




 material omissions to Glencove during the negotiations for, and at the closing of, the purchase of

 the Aircraft.” Id. at 38. Plaintiff alleges that Mr. Bloom’s representations and/or omissions caused

 Plaintiff to pay a total amount of $361,915.00 in “Overpayments”. Id.

        A claim for fraud cannot be based on the alleged non-performance of a promise or

 contractual obligation or upon the failure to fulfill an agreement to do something at a future time.

 H & H Distrib., Inc. v. BBC, Int'l, 812 P. 2d 659, 662 (Colo. App. 1990). Thus, any statements made

 by BBJ to Plaintiff as to its ability to procure an airplane for Mr. and Ms. Pierce cannot form the

 basis for any fraud claim as a matter of law.

        3.      Plaintiff Lacks Justifiable Reliance

        Under § 523(a)(2)(A), Plaintiff must show justifiable reliance, which is satisfied if the falsity

 of the representation relied upon is not patent from a cursory examination or investigation. Columbia

 State Bank, N.A. v. Daviscourt (In re Daviscourt), 353 B.R. 674, 686 (B.A.P. 10th Cir. 2006). If the

 plaintiff has access to information that would have led to the discovery of the true facts and such

 information was equally available to both parties, then plaintiff's reliance is not justified or

 reasonable as a matter of law. See Colo. Coffee Bean, LLC v. Peaberry Coffee, Inc., 251 P. 3d 9

 (Colo. App. 2010); Balkind v. Telluride Mtn. Title Co., 8 P. 3d 581 (Colo. App. 2000); see also

 M.D.C./Wood, Inc. v. Mortimer, 866 P.2d 1380 (Colo. 1994).

        Contrary to Plaintiff’s assertions, Mr. Bloom accurately represented the current market value

 of the Aircraft to Plaintiff. BBJ’s Appraisal of the fair market value for the Aircraft was

 $3,697,399.00. See Exh. 10 at 10. Mr. Zilberbrand agreed with BBJ's valuation. Mr. Zilberbrand

 determined that a fair market value for the Aircraft was a range between $3,100,000.00 and

 $3,800,000.00 at the time of sale. See Exh. 8, at 15.


                                                  -23-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page24 of 35




         Prior to entering into the Management Agreement, Plaintiff could have readily determined

 the fair market value of the Aircraft by reviewing BBJ's Appraisal of the Aircraft. Mr. Zilberbrand

 confirms that BBJ's appraisal is similar to other NAAA appraisal reports that he has reviewed. See

 Exh. 8, at 7.

         Based on the foregoing, Plaintiff is unable to prove that BBJ (let alone Mr. Bloom) made

 false representations and/or failed to disclose material facts about the market value of the Aircraft.

 Indeed, Mr. and Ms. Pierce continue to own and operate the Aircraft through today. See Exh. 11 at

 23:14-24; 6; & 73:14-16. If Plaintiff was actually economically damaged as a result of its purchase

 of the Aircraft it defies all logic that it would still own, let alone use, the Aircraft. Therefore,

 Plaintiff’s claim for a non-dischargeable fraud against Mr. Bloom must be dismissed.

         4.      Plaintiff’s Fraud Claims Barred by Agency Law

         Mr. Bloom is not liable on the 11 U.S.C§ 523(a)(2)(A) claim based on an agency relationship

 with BBJ nor any other individuals or entities. The question of whether agency principles are

 applicable to a claim under 11 U.S.C. § 523(a)(2) is an issue of law. Columbia State Bank, N.A. v.

 Daviscourt (In re Daviscourt), 353 B.R. 674, 681 (10th Cir. BAP 2006). Plaintiff’s against Mr.

 Bloom should be denied because he did not personally make the false representations upon which

 Plaintiff allegedly relied. Rather, Mr. Bloom acted through BBJ, just as Mr. and Ms. Pierce acted

 through Plaintiff.

         5.      Neither BBJ nor Mr. Bloom fraudulently Concealed any Material Facts

         Plaintiff fails to adequately establish that BBJ (or Mr. Bloom) had a duty to disclose any

 information. The terms and conditions of the Agent Agreement are explicitly made clear in Article

 10 of the Agent Agreement. See Exh. 4, at 3. Specifically, the Agent Agreement states that


                                                 -24-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page25 of 35




 “AGENT agrees not to communicate any information to BUYER in violation of proprietary rights

 of any third party.” Id. According to Mr. Zilberbrand, “[i]t is important to note and highlight that

 confidentiality with regards to the agreement would be upheld except when required by a financial

 institution, lender, lawyer or accountant and that [Mr.] Bloom did in fact disclose the end buyer at

 the appropriate time during the normal course of business to insure the lender TruStone could indeed

 conduct its Know Your Customer (KYC) and compliance of the borrower.” Id. at 10. Plaintiff

 readily accepted the confidentiality provisions of the Agent Agreement. As a result, Plaintiff was

 not entitled to information about third parties until closing. Accordingly, Plaintiff’s claim for

 fraudulent concealment and inducement should be dismissed.

         Nonetheless, the economic loss rule also bars Plaintiff’s claims for fraudulent concealment

 and inducement because such claims do not arise out of tort under circumstances where the duties

 of the parties are established by contract, as set forth in the section above on Plaintiff’s fraud claims.

 The economic loss rule provides that “a party suffering only economic loss from the breach of an

 express or implied contractual duty may not assert a tort claim for such a breach absent an

 independent duty of care under tort law.” Town of Alma v. AZCO Constr., Inc., 10 P.3d at 1264.

 Fraud and misrepresentation claims are dependent on contract duties and are, thus, barred by the

 economic loss rule. Former TCHR, LLC v. First Hand Mgmt. LLC, 317 P. 3d 1226, 1229 (Colo.App.

 2012). Moreover, Plaintiff has yet to identify any damages that were not directly related to its

 purchase of the Aircraft. Since Plaintiff has asserted breach of contract claims against BBJ, it cannot

 bring independent claims for fraud when the facts and circumstances arise out of a contract.

 C.      Plaintiff Cannot Meet its Burden of Proof under 11 U.S.C. § 523(a)(6)




                                                   -25-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                  Entered:04/30/20 16:21:29 Page26 of 35




          Section 523(a)(6) of the Bankruptcy Code provides that a debt “for willful and malicious

 injury by the debtor to another entity or to the property of another entity” is not subject to discharge.

 The Tenth Circuit has interpreted the phrase “willful and malicious injury” as requiring proof of two

 distinct elements-that the injury was both “willful” and “malicious.” Mitsubishi Motors Credit of

 Am., Inc. v. Longley (In re Longley), 235 B.R. 651, 654 (10th Cir. BAP 1999). Plaintiff has the

 burden of proof to establish that the debt is nondischargeable by a preponderance of the evidence.

 In re Longley, 235 B.R. at 655 (citation omitted). Failure of a creditor to establish either willfulness

 or malice renders the debt dischargeable. Id. (citing Farmers Ins. Group v. Compos (In re Compos),

 768 F. 2d 1155 (10th Cir. 1985)).

                 1.      Plaintiff Cannot Show its Injury was "Willful"

          The word “willful” in Section 523(a)(6) modifies the word “injury,” indicating that non-

 dischargeability takes a deliberate or intentional injury, not merely a deliberate or intentional act that

 leads to injury. Kawaauhau v. Geiger, 523 U.S. at 61 (emphasis in original). To constitute a willful

 act under § 523(a)(6), the debtor must desire to cause the consequences of his act or believe that the

 consequences are substantially certain to result from it. In re Moore, 57 F. 3d 1125, 1129 (10th Cir.

 2004).

          Plaintiff has proffered no credible evidence to date that Mr. Bloom intended his actions to

 intentionally cause damages to Plaintiff. Indeed, a careful review of the damages claimed by

 Plaintiff in its Proof of Claim evidence that all such alleged losses are directly related to their

 purchase of the Aircraft. A purchase price which, according to the experts was at or below market

 value. Indeed, it was Mr. and Ms. Pierce who stressed the urgency for obtaining the Aircraft at all

 cost.


                                                   -26-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page27 of 35




        BBJ, through Mr. Bloom, performed exactly as it was contracted to do. BBJ located the

 Aircraft which met Mr. and Ms. Pierce’s requirements. The purchase price for the Aircraft was well

 within market parameters. BBJ was entitled to its commission upon the consummation of the sale.

        Post-sale, Plaintiff failed to pay for all of the management costs of the Aircraft. Plaintiff’s

 actions led to the mechanic’s lien on the Aircraft. Clearly, Plaintiff failed to appreciate the

 complexity of the maintenance issues an airplane like the Aircraft requires. Yet, Plaintiff continues

 to own and operate that Aircraft today. Contrary to being struck in the nose by a fist, Plaintiff

 cannot prove by any competent evidence that BBJ and Mr. Bloom did anything other than what they

 were contracted to do. Consequently, Plaintiff cannot meet the willfulness requirement of Section

 523(a)(6).

                2.      Plaintiff Cannot Show that its Injury was "Malicious"

          A malicious act is a wrongful act, done intentionally, without just cause or excuse.

 Bombardier Capital, Inc. v. Tinkler (In re Tinkler), 311 B.R. 869, 880 (Bankr. D. Colo. 2004)

 (quotation omitted).

        At all relevant times herein, Mr. Bloom acted in accordance with the terms and conditions

 set forth in both the Agent Agreement and Management Agreement. Plaintiff cannot show any

 malicious act by Mr. Bloom causing injuries Plaintiff. Rather, Plaintiff’s alleged damages are from

 a breach of the Agency Agreement and Management Agreement. Such breaches cannot support a

 claim of non-dischargeablity due to willful and malicious injury under § 523(a)(6).” Bombardier

 Capital, Inc. v. Tinkler (In re Tinkler), 311 B.R. at 878.

                3.      Plaintiff Has Not Suffered any "Injury"




                                                 -27-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page28 of 35




        Section 523(a)(6) excepts from discharge only obligations arising from acts intended to cause

 injury. In re Tinkler, 311 B.R. at 880 (citing Compos, 768 F.2d at 1153). Debts arising from

 recklessly or negligently inflicted injuries do not fall within the compass of Section 523(a)(6).

 Geiger, 523 U.S. at 64. The debtor must also have intended to cause the particularized injury

 sustained by the plaintiff. In re Tinkler, 311 B.R. at 878-79.

        Breach of a contract that appears to be an “innocent and technical” act rather than a “willful

 and malicious injury” fails to establish a debtor’s subjective intent regarding the wrongful act of

 breaching the contract. In re Delbert Joseph Militare, 2011 WL 4625024, *3 (Bankr. D. Colo. Sept.

 30, 2011).

        Again, Plaintiff cannot prove it suffers any injuries other than based on the Agent Agreement

 and Management Agreement. Plaintiff did not suffer a broken nose as a result of BBJ’s (or Mr.

 Bloom’s) actions. Rather, its “injuries” are clearly monetary. Quite simply, Plaintiff (and Mr. and

 Ms. Pierce) is frustrated with the simple fact that BBJ and Mr. Bloom benefitted out of its purchase

 of the Aircraft. Such discomfort is not a willful and malicious injury. In re Moore, 57 F.3d at 1129.

 D.     Plaintiff’s Other Tort-Based Claims Against Mr. Bloom Fail

        Plaintiff’s remaining bases for a claim in Mr. Bloom’s bankruptcy case also fail for several

 reasons including lack of proof or being barred as a matter of law.

        Where a “duty of care is created by, and completely contained in, the contractual provisions,”

 a tort claim cannot stand. See Grynbreg v. Agri Tech., Inc., 10 P. 3d 1267, 1270 (Colo. 2000).

 Again, there is no tort action for negligence where the only damages are for economic loss under

 the economic loss rule. Town of Alma v. AZCO Constr., Inc., 10 P.3d 1256 (Colo. 2000).




                                                 -28-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page29 of 35




          Here, various contracts existed and governed the relationships between Plaintiff and BBJ,

 including the Agent Agreement and Management Agreement. The Aircraft Purchase Agreement

 did not govern the relationship between Plaintiff and Mr. Bloom in any aspect. Thus, by virtue of

 clear principles of law, Plaintiff’s negligence and gross negligence claims cannot for the basis for

 a claim in Mr. Bloom’s bankruptcy case. See Wolfe, 343 P. 3d at 22.

          To prove a claim for negligent misrepresentation, Plaintiff is required to prove: (1) Mr.

 Bloom supplied false information in a business transaction; (2) Mr. Bloom failed to exercise

 reasonable care of competence in obtaining or communicating that information; and (3) Plaintiff

 justifiably relied upon the false information. Campbell v. Summit Plaza Assocs., 192 P. 3d 465, 477

 (Colo. App. 2008). Such a claim must focus on what a party “affirmatively represented, not what

 it failed to disclose.” Hildebrand v. New Vista Homes II, LLC, 252 P. 3d 1159, 1167 (Colo. App.

 2010).

          Under the Agent Agreement, BBJ affirmatively represented that it would use its best efforts

 to locate an aircraft, assist in contract negotiations, and provide services in a professional manner

 consistent with industry standards. See Exh. 4, at 1. BBJ also represented that it would manage the

 Aircraft pursuant to the terms and conditions of the Management Agreement. See Exh. 6, at 4. BBJ

 performed the duties and obligations as set forth in each agreement, respectively. Furthermore,

 where a “duty of care is created by, and completely contained in, the contractual provisions,” a tort

 claim cannot stand. See Grynbreg v. Agri Tech., Inc., 10 P. 3d 1267, 1270 (Colo. 2000). Thus,

 Plaintiff’s claims for negligent misrepresentation against BBJ and Mr. Bloom fail as a matter of law

 because no claim exists where a contract governs the parties’ relationship.




                                                 -29-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                Entered:04/30/20 16:21:29 Page30 of 35




        To establish a civil conspiracy claim, Plaintiff must show the following elements: (1) two

 or more persons; (2) an object to be accomplished; (3) a meeting of the minds on the object or course

 of action; (4) an unlawful overt act; and (5) damages as to the proximate result. Nelson v. Elway, 908

 P. 2d 102, 106 (Colo. 1995) (citation omitted). See also Jet Courier Service, Inc. v. Mulei, 771 P.2d

 486 (Colo. 1989). A claim for civil conspiracy is a derivative cause of action; therefore, if the acts

 constituting the underlying wrong do not provide the basis for an independent cause of action, there

 is no cause of action for the conspiracy itself. Double Oak Constr., L.L.C., 97 P.3d at 146. A

 plaintiff must present evidence of an agreement to form a conspiracy because a court will not imply

 a conspiracy. More v. Johnson, 568 P. 2d 437, 440 (Colo. 1977).

        For its conspiracy claim, Plaintiff alleges that Mr. Bloom, BBJ, Big Horn and Mr. Brad Rose

 (Mr. Bloom’s attorney), allegedly committed an unlawful act in purchasing the Aircraft and then

 selling it to Plaintiff. See Docket No. 1, Complaint at 16. Yet, Plaintiff has not, and cannot, show

 that back-to-back transactions in the purchase and sale of airplanes are illegal or unlawful. Rather,

 such transactions are a common and accepted occurrence in the industry. See Exh. 8, pp. 17-18.

        Plaintiff asserts it was injured during its purchase transaction because BBJ and Mr. Bloom

 did not disclose the Aircraft was previously owned by Loretto Aviation, LLC (“Loretto”). See

 Docket No. 1, Complaint, p. 2 & 9. Similarly, Plaintiff was unaware that Big Horn was the seller

 of the Aircraft until Plaintiff was presented with the Purchase Agreement. Id. at 5. Plaintiff wholly

 fails to understand Colorado law.

        Agents regularly act on behalf of undisclosed or unidentified principals and to do so is not

 fraudulent. Rocky Mt. Exploration, Inc. v. Davis Graham & Stubbs LLP, 428 P. 3d 567, 571 (Colo.

 App. 2016) (citing Restatement (Third) of Agency § 6.03 (2006)). The Agent Agreement required


                                                 -30-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                       Entered:04/30/20 16:21:29 Page31 of 35




 BBJ, as the Agent, not communicate any information to Plaintiff in violation of proprietary rights

 of any third party. See Exh. 4, at 3.

        Big Horn was a private company, not a public company. As such, its membership was not

 a piece of information in the public domain. Rather, Big Horn’s membership was confidential. As

 such, BBJ’s refusal to disclose Big Horn’s identify was not fraudulent.

        Likewise, BBJ (and Mr. Bloom) were contractually bound not to disclose Loretto as the

 owner of the Aircraft pursuant to the Agent Agreement. If Plaintiff actually cared about who owned

 the Aircraft, it could have easily searched the FAA aircraft registry, which is public information.4

 Mr. Pierce knew how to conduct such search. See Exh. 11 at 82:5-17. If a plaintiff has access to

 information that was equally available to both parties and would have led to discovery of the true

 facts, he has no right to rely upon the misrepresentation. Balkind v. Telluride Mountain Title Co.,

 8 P.3d 581, 587 (Colo.App.2000). Thus, Plaintiff cannot complain about lack of information which

 a simple search would have revealed.

        These facts, quite simply, cannot form the basis for any conspiracy. As such, Plaintiff cannot

 be a creditor of Mr. Bloom under such a claim.

 F.     Plaintiff’s Claim Under the Colorado Consumer Protection Act Fails.

        Plaintiff also asserts it is a creditor of Mr. Bloom because Mr. Bloom engaged in unfair or

 deceptive trade practices in regard to the transactions with the Aircraft. Plaintiff alleges Mr. Bloom

 knowingly making a false representations as to the source, sponsorship, approval, or certification

 of property; knowingly making false representations as to affiliation, connection, or association with

 another; knowingly making false representations as to the characteristics of services or property; and


        4
            https://registry.faa.gov/aircraftinquiry/

                                                        -31-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page32 of 35




 representing that goods, services, or property are of a particular standard, quality, or grade, when

 it knew or should have known that it was of another; making false or misleading statements of fact

 concerning the price of goods, services or property; and failing to disclose material information

 concerning goods, services, or property which information was known at the time of an

 advertisement or sale if such failure to disclose such information was intended to induce the

 consumer to enter into a transaction, all in violation of the Colorado Consumer Protection Act. See

 Bloom BK Case, Proof of Claim, p. 15.

        To assert such a claim, Plaintiff must show unfair and deceptive trade practices occurred in

 the course of the business, vocation, or occupation of Mr. Bloom, and they significantly impact the

 public as actual or potential consumers of Mr. Bloom's goods, services, or property. Colo. Rev. Stat.

 § 6-1-101, et seq. “A fundamental element of a claim under the Colorado Consumer Protection Act

 (CCPA) is that the challenged practice significantly impacts the public as actual or potential

 consumers of the defendant's goods, services, or property.” Jaeger v. HSBC Bank USA, N.A., Civil

 Action No. 12-cv-01736-REB-KLM, at *8 (D. Colo. Mar. 14, 2013) citing Rhino Linings United

 States v. Rocky Mt. Rhino Lining, 62 P.3d 142, 146-47 (Colo. 2003).

        Finally, as with allegation of fraud, Plaintiff must plead with particularity, in accordance with

 Fed.R.Civ.P. 9(b), which it has failed to do. “In all averments of fraud . . . the circumstances

 constituting fraud . . . shall be stated with particularity.” Id. In Duran v. Clover Club Foods Co.,

 the court concluded that “[a]n examination of the Act reveals that claims under the Act are not

 precisely actions for fraud although the Act does require proof of many of the same elements as

 fraud. I am persuaded that allegations of deceptive trade practices under the Act are subject to Rule




                                                  -32-
Case:17-01255-TBM Doc#:43 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page33 of 35




 9(b)’s requirement of particularity.” Duran v. Clover Club Foods Co., 616 F. Supp. 790, 793 (D.

 Colo. 1985).

        Ms. Pierce expressed on several occasions that she strongly desired to purchase the Aircraft.

 During the purchase process, she wrote an email to Mr. Ormon asking him to do whatever it takes

 to purchase the Aircraft. See Exh. 13. Ms. Pierce also instructed Mr. Bloom to "get it done". See

 Exh. 14.

        Mr. and Ms. Pierce knew that Mr. Bloom was the appraiser of the Aircraft. Both Mr.

 Bloom’s Appraisal and Mr. Zilberbrand’s appraisal of the Aircraft were within the accepted market

 value range for similar airplanes.

        The text messages between Mr. Ormon and Ms. Pierce show that Mr. and Ms. Pierce did

 unequivocally possessed knowledge that Mr. Bloom would be doing the appraisal, and even

 inquiring about where to send Mr. Bloom’s fee. See Exh. 15. Based on the terms of the agreements

 as well as the participation of all parties, Plaintiff cannot establish that Mr. Bloom engaged in any

 deceptive trade practices nor establish that any damages were sustained. Accordingly, Plaintiff

 cannot have a claim in this bankruptcy case under Colorado’s Consumer Protection Act.

                                         VI. CONCLUSION

        As set forth above, there are no disputes of material fact which would preclude summary

 judgment. Even viewing the evidence in a light favorable to Plaintiff, the evidence is insufficient

 to establish that Plaintiff is a valid creditor of Mr. Bloom. Should this Court determine that Plaintiff

 is a creditor and therefore has standing, Plaintiff’s claims for non-dischargeability fail for lack of

 proof. Plaintiff’s damages (if any) were a direct result of the contractual relationship with BBJ, not

 with Mr. Bloom. Promises of future performance are sufficient to prove a fraud upon Plaintiff.


                                                  -33-
Case:17-01255-TBM Doc#:43 Filed:04/30/20               Entered:04/30/20 16:21:29 Page34 of 35




 Similarly, a knowing breach of contract is insufficient to prove a willful and malicious injury. For

 all of the above reasons, Mr. Bloom requests this Court to enter judgment in his favor, denying all

 of Plaintiff’s claims. Mr. Bloom also seeks an award of his attorneys fees and costs as provided by

 law and/or agreement, and this Court grant such additional relief as it deem appropriate.


 DATED: April 30, 2020.                                Respectfully submitted,
                                                       BUECHLER LAW OFFICE, L.L.C.

                                                       /s/ K. Jamie Buechler
                                                       ___________________________
                                                       K. Jamie Buechler, #30906
                                                       999 18th Street, Suite 1230-S
                                                       Denver, Colorado 80202
                                                       Tel: 720-381-0045
                                                       Fax: 720-381-0382
                                                       Jamie@KJBlawoffice.com




                                                -34-
Case:17-01255-TBM Doc#:43 Filed:04/30/20            Entered:04/30/20 16:21:29 Page35 of 35




                               CERTIFICATE OF SERVICE

        I certify that on April 30, 2020, I served the MOTION FOR SUMMARY JUDGMENT
 on the following parties in compliance with the Federal Rules of Bankruptcy Procedure and the
 Court’s Local Rules:

 Via Email:

 Steven W. Bloom
 6290 Ellingwood Point Way
 Castle Pines, CO 80108

 Via CM/ECF:



  Adam L. Hirsch, Esq.
  Kutak Rock, LLP
  Attorney for Glencove Holdings, LLC




                                                    /s/ Sharon E. Fox
                                                    For Buechler Law Office, L.L.C.




                                             -35-
